United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS MEDICAL CENTER,
Biloxi, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-747
Issued: August 29, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2012 appellant filed a timely appeal from an August 24, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. As the last merit decision was issued June 3, 2011, over 180 days from the
filing of the current appeal, the Board lacks jurisdiction to review the merits of this case pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen her case for
further review of the merits under 5 U.S.C. § 8128.
FACTUAL HISTORY
On October 28, 1988 appellant, then a 41-year-old nursing assistant, filed a traumatic
injury claim alleging that on that date she sustained cervical strain, a contusion to her right cheek
and tenderness of the shoulders when a patient struck her with a chair. OWCP accepted the
claim for a herniated disc at C4-5 and C5-6 and a contusion of the face, scalp and neck.
1

5 U.S.C. § 8101 et seq.

By decision dated December 18, 1997, OWCP granted appellant a schedule award for a
21 percent permanent impairment of each upper extremity. The period of the award ran for
131.04 weeks from February 12, 1997 to August 18, 1999.
On March 24, 2011 appellant filed a claim for an increased schedule award. In an
impairment evaluation dated March 23, 2011, Dr. Eric H. Wolfson, a Board-certified
neurosurgeon, discussed her complaints of neck pain. He diagnosed cervical radiculopathy and
cervicalgia and advised that she had a 14 percent permanent impairment under the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (6th
ed. 2009).
On April 8, 2011 an OWCP medical adviser found that appellant had a 15 percent
permanent impairment of the right upper extremity due to a 6 percent sensory deficit and a 9
percent motor deficit at C6. He concluded that she had no impairment beyond the 21 percent
previously awarded for each extremity.
On April 12, 2011 OWCP requested that Dr. Wolfson review the medical adviser’s
opinion and clarify his impairment rating in accordance with the sixth edition of the A.M.A.,
Guides.
By decision dated June 3, 2011, OWCP denied appellant’s claim for an increased
schedule award. It found that the medical evidence was insufficient to show that she had more
than the 21 percent permanent impairment of each extremity previously awarded.
On August 15, 2011 appellant requested reconsideration. She asserted that Dr. Wolfson
did not thoroughly examine her on March 23, 2011 and that his nurse told her that he did not
perform impairment ratings. Appellant maintained her condition had worsened and requested an
impairment rating from an orthopedic surgeon.
Appellant submitted a report dated July 26, 2011 from Dr. Diane Ross, a neurologist,
who discussed her history of injury and current complaints of worsening cervical radiculopathy.
Dr. Ross diagnosed cervical radiculopathy and postlaminectomy syndrome and recommended
diagnostic studies.
By decision dated August 24, 2011, OWCP denied appellant’s request for reconsideration
on the grounds that she had not submitted evidence or raised argument sufficient to warrant
reopening the case for further review of the merits under section 8128.
On appeal, appellant alleges that newly submitted medical evidence from Dr. Wolfson
and electrodiagnostic studies establish an additional impairment.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2 its
regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
2

Supra note 1. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.”

2

considered by OWCP.3 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.5
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.6 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.7 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.8
ANALYSIS
In a decision dated June 3, 2011, OWCP denied appellant’s claim for an increased
schedule award. It determined that the medical evidence did not establish that she had more than
the 21 percent permanent impairment of each upper extremity previously awarded. On
August 15, 2011 appellant requested reconsideration.
As noted above, the Board does not have jurisdiction over the June 3, 2011 OWCP
decision. The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In her August 15, 2011 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. She did not identify a specific point of
law or show that it was erroneously applied or interpreted. Appellant did not advance a new and
relevant legal argument. She contended that Dr. Wolfson did not perform an adequate evaluation
and that his nurse told her that he did not do impairment ratings. Appellant requested that
OWCP obtain an opinion from an orthopedic surgeon. It is her burden, however, to submit
medical evidence supporting the degree of permanent impairment.9 Appellant’s argument
regarding the adequacy of Dr. Wolfson’s report does not constitute a relevant legal argument
sufficient to warrant reopening of the case.
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence, but appellant did not submit any pertinent new and relevant medical evidence with her
request for reconsideration. In a report dated July 26, 2011, Dr. Ross diagnosed cervical
radiculopathy and postlaminectomy syndrome. She did not, however, address the issue of the

3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

7

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

8

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

9

See D.H., 58 ECAB 358 (2007); Annette M. Dent, 44 ECAB 403 (1993).

3

extent of appellant’s permanent impairment of the upper extremities. Evidence that does not
address the particular issue involved does not warrant reopening a case for merit review.10
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered or submit
relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant submitted additional medical evidence which she alleged
established that she had an increased impairment. The Board, however, has no jurisdiction to
review new evidence on appeal.11
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen her case for
further review of the merits under section 8128.
ORDER
IT IS HEREBY ORDERED THAT the August 24, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 29, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002).

11

See 20 C.F.R. § 501.2(c).

4

